PER CURIAM.
The majority of the court are of opinion that the judgment, 36 F.Supp. 722, appealed from should be affirmed on the opinion of the court below and on the authority of the *400decision of this court in Commissioner v. Rust’s Estate, 4 Cir., 116 F.2d 636. Judge Parker dissents on the ground that the taxes paid, being a lien on the land and a personal liability of the vendor at the time of the conveyance to the taxpayer, were not deductible by the latter from income, for the reasons set forth in the dissenting opinion in the Rust case.
Affirmed.